DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 26 August 2021 has been entered.  Claim 1 is currently amended.  Claims 5-6 and 8-12 are canceled.  Claims 13-16 are newly added.  Claims 1-4, 7, and 13-16 are currently pending. 

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed towards limitations which have never been previously considered, and are therefore not directed towards the actual rejection applied.  The Examiner does not find these arguments persuasive. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear portion of the diffuser arrangement abutting an inner surface of the ventilator housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (U.S. Patent No. 4824023) in view of Scown et al. (Published U.S. Patent Application No. 20080112155) and Bouldron et al. (Published U.S. Patent Application No. 20160089959).
Regarding claim 1, Sugawara (Fig. 10-14) teaches an air outlet (nozzle 7) for controlling an air flow (flow deflecting device) to a passenger compartment of a motor vehicle, comprising: 
a ventilator housing (wall 6A); 
a direction and diffuser arrangement received in said ventilator housing (deflecting member 11a attached to rotational shaft 12 at the downstream end of the outer control shaft 19), 
wherein the direction and diffuser arrangement includes a body (deflecting member 11a), a rod (outer control shaft 19), and a joint carried on a distal end of said rod and coupled to the body (joint created at least about rotational shaft 12), and 
wherein the rod is movable in a translational manner along a center axis of said ventilator housing (see Fig. 13-14) and is movable in a rotational manner around the center axis of the ventilator housing (Col. 4 ll. 16-24, “inner control shaft 21 is disposed inside the outer control shaft 19 so as to be rotatably driven by a second motor 24 rigidly secured to the wall 6A and its rotational movement is transmitted to the outer control shaft 19, since a projection 25 formed on the inner control shaft 21 is inserted in a groove 26 defined in the outer control shaft 19. Accordingly, both of the inner and outer control shafts 21 and 19 are capable of rotating simultaneously”), and 
wherein the direction and diffuser arrangement has a rear portion (rear portion of deflecting member 11) that abuts an inner surface of the ventilator housing (Col. 2 ll. 53-58, “angle setting member 13 having a substantially circular cross section is securely connected to the bearing support bars 10A through a plurality of rods 13A and disposed in the vicinity of the nozzle 7 so that an angle .alpha. of inclination of the deflecting member 11 may be changed upon contact with the angle setting member 13”); and 
an air channel formed between said ventilator housing and said direction and diffuser arrangement (see Fig. 11, flow path 6 formed between the wall 6A and the direction and diffuser arrangement), said air channel including 
a flow inlet that surrounds the rear portion (see bottom of flow path 6) and 
at least one flow outlet facing into an environment (see outlet at guide wall 8) wherein properties of said air flow exiting said air outlet are adjusted by displacing the body and the rod with respect to said ventilator housing in (a) a rotational manner around a center axis of said ventilator housing (Col. 2 ll. 60-63, “angle setting member 13 is formed annularly so as to facilitate the rotation of the deflecting member 11 around the central axis C of the flow path 6”, emphasis added, and Col. 4 ll. 16-24, “inner control shaft 21 is disposed inside the outer control shaft 19 so as to be rotatably driven by a second motor 24 rigidly secured to the wall 6A and its rotational movement is transmitted to the outer control shaft 19, since a projection 25 formed on the inner control shaft 21 is inserted in a groove 26 defined in the outer control shaft 19. Accordingly, both of the inner and outer control shafts 21 and 19 are capable of rotating simultaneously”), (b) a translational manner along said center axis of said ventilator housing (see Fig. 13-14) and by displacing the body in (c) a pivotal manner relative to said center axis of said ventilator housing (Col. 3 ll. 67-Col. 4 ll. 3, “disc-like deflecting member 11a is disposed in the vicinity of the guide wall 8 at the downstream side of the nozzle 7 and mounted rotatably around the rotational shaft 12 at the downstream end of the outer control shaft 19”).
Sugawara does not teach that the air outlet is intended to be used for controlling an airflow to a passenger compartment of a motor vehicle, or that the air channel includes a flow inlet connected to an air supply channel. 
It should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the device as an air outlet for controlling an airflow to a passenger compartment of a motor vehicle does not appear to differentiate the claimed apparatus from the prior art apparatus, as the prior art apparatus appears to teach all of the structural limitations of the claim. 
Regardless, Scown (Fig. 1-6) teaches an air outlet (Personal Air Outlet (PAO) 4) for controlling an air flow to a passenger compartment of a motor vehicle (invention relates generally to the field of passenger service units for aircraft), comprising: 
a ventilator housing (housing 22); 
a direction and diffuser arrangement received in said ventilator housing (partial spherical body 18, nozzle flow adjustment ring 38, and substantially conical strake 40),  
wherein the direction and diffuser arrangement has a rear portion that abuts an inner surface of the ventilator housing (snap ring 23 of the spherical body 18 abuts the inner surface of the housing 22); and 
an air channel formed (see Fig. 5, channel through partial spherical body 18), said air channel including 
a flow inlet connected to an air supply channel (Para. 14, “connector 24 extends from the housing for attachment to a duct in the low pressure low volume air system contained within the PSU fascia or cabin ceiling of the aircraft”) and 
at least one flow outlet facing into an environment (Para. 19, “housing is a truncated spherical shape to allow an aperture 34 to provide air flow through the body 18 for the personal air outlet which is exposed through a second opposing aperture 36 in the housing”) wherein properties of said air flow exiting said air outlet are adjusted by displacing said direction and diffuser arrangement with respect to said ventilator housing in (a) a rotational manner about a center axis of said ventilator housing (Para. 20, “nozzle flow adjustment ring 38 rotatably mounted in the body”), (b) a translational manner along said center axis of said ventilator housing (Para. 20, “nozzle flow adjustment ring 38 rotatably mounted in the body which constricts flow from the nozzle by adjustment of the ring inner surface relative to a substantially conical strake 40. Threaded interconnection 39 of the ring and strake allows the relative motion between the nozzle elements for flow adjustment”) (c) a pivotal manner relative to said center axis of said ventilator housing (Para. 6, “the air nozzle is mounted within the housing to swivel for orientation of a secondary axis for directing airflow from the nozzle”).
It would have been obvious to one skilled in the art at the time of the invention to include the flow inlet connected to an air supply channel by combining prior art elements according to known methods to yield predictable results as taught by Scown into the teachings of Sugawara because it does no more than yield predictable results of providing a source of the disclosed air flow, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Sugawara is silent regarding the joint being a ball joint. 
However, Bouldron (Fig. 1-3) teaches an air outlet (Para. 21, “aerator 2 illustrated in FIG. 1 is designed to be positioned at the outlet of an aeraulic circuit of an aeration system, in particular a heating, ventilation and air-conditioning (HVAC) system of a vehicle”), wherein said direction and diffuser arrangement (adjustable deflector member 10) includes a ball joint (see Fig. 3, articulation head 24).
It would have been obvious to one skilled in the art at the time of the invention to include the ball joint by simple substitution of one known element for another to obtain predictable results as taught by Bouldron into the teachings of Sugawara because it does no more than yield predictable results of providing a means for the direction and diffuser arrangement to be moved rotationally and pivotally without generating friction between the direction and diffuser arrangement and the outlet housing, thereby preserving the structure of the housing, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Sugawara in view of Scown and Bouldron teaches the air outlet as claimed in claim 1, wherein the direction and diffuser arrangement has at least in a front portion which faces into the environment a conical form which is oriented in a substantially rotationally symmetrical manner about the center axis of the ventilator housing (Scown:  substantially conical strake 40, see Fig. 2).

Regarding claim 3, Sugawara in view of Scown and Bouldron teaches the air outlet as claimed in claim 2, wherein the direction and diffuser arrangement is pivoted relative to the center axis of the ventilator housing in order to control a discharge direction of the air flow (Sugawara:  see difference in airflow between Fig. 12 and 14; Scown:  Para. 20, “PAO incorporates a nozzle flow adjustment ring 38 rotatably mounted in the body which constricts flow from the nozzle by adjustment of the ring inner surface relative to a substantially conical strake 40. Threaded interconnection 39 of the ring and strake allows the relative motion between the nozzle elements for flow adjustment. Ring 38 also acts as the grasping surface for swiveling the PAO for adjusting the axis of air flow”). 

Regarding claim 4, Sugawara in view of Scown and Bouldron teaches the air outlet as claimed in claim 3, wherein the direction and diffuser arrangement is pivoted relative to the center axis of the ventilator housing in order to control the diffusivity (Sugawara:  see difference in airflow between Fig. 12 and 14; Scown:  Para. 20, “PAO incorporates a nozzle flow adjustment ring 38 rotatably mounted in the body which constricts flow from the nozzle by adjustment of the ring inner surface relative to a substantially conical strake 40. Threaded interconnection 39 of the ring and strake allows the relative motion between the nozzle elements for flow adjustment. Ring 38 also acts as the grasping surface for swiveling the PAO for adjusting the axis of air flow”, wherein the diffusivity of the air flow is related to the direction and speed of the air flow, therefore a change to the direction and/or speed of the air flow would impact the diffusivity of the air flow), wherein the direction and diffuser arrangement is deflected from a starting position (Scown:  see Fig. 5) and is at the same time driven in rotation about the center axis of the ventilator housing or is driven in translation along the center axis of the ventilator housing (Sugawara:  see difference between Fig. 11 and 12; Scown:  Para. 20, “PAO incorporates a nozzle flow adjustment ring 38 rotatably mounted in the body which constricts flow from the nozzle by adjustment of the ring inner surface relative to a substantially conical strake 40. Threaded interconnection 39 of the ring and strake allows the relative motion between the nozzle elements for flow adjustment. Ring 38 also acts as the grasping surface for swiveling the PAO for adjusting the axis of air flow”).

Regarding claim 7, Sugawara in view of Scown and Bouldron teaches the air outlet as claimed in claim 4, wherein at least the pivoting of the direction and diffuser arrangement relative to the center axis of the ventilator housing is carried out manually or at least a deflection of the direction and diffuser arrangement from the basic or starting position is manually adjusted through an angle relative to the center axis of the ventilator housing (Sugawara:  Col. 3 ll. 48-53, “FIG. 9 illustrates a modification of the flow deflecting device as referred to above. In this modification, a knob 16 securely connected to the control shaft 9a is disposed at the downstream side of the nozzle 7 so that the control shaft 9a may be operated manually by the knob 16”, wherein per Col. 2 ll. 56-60, “angle .alpha. of inclination of the deflecting member 11 may be changed upon contact with the angle setting member 13 in compliance with the movement of the control shaft 9 in the direction of the flow”).
While the previously cited embodiment of Sugawara does not teach a manual adjustment mechanism, it would have been obvious to one skilled in the art at the time of the invention to include the manual adjustment mechanism by combining prior art elements according to known methods to yield predictable results as taught by the alternate embodiment of Sugawara, because it does no more than yield predictable results of ensuring that the user of the outlet has direct and simple control of the air exiting the outlet, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 13, Sugawara in view of Scown and Bouldron teaches the air outlet of claim 1, wherein the rod is disposed within the flow inlet (Sugawara:  see Fig. 1). 

Regarding claim 14, Sugawara in view of Scown and Bouldron teaches the air outlet of claim 1, further comprising an actuation motor operably coupled to the rod (Sugawara:  first motor 22 and second motor 24), wherein the actuation motor is configured to drive the rod in the rotational manner (Sugawara:  Col. 4 ll. 16-24, “inner control shaft 21 is disposed inside the outer control shaft 19 so as to be rotatably driven by a second motor 24 rigidly secured to the wall 6A and its rotational movement is transmitted to the outer control shaft 19, since a projection 25 formed on the inner control shaft 21 is inserted in a groove 26 defined in the outer control shaft 19. Accordingly, both of the inner and outer control shafts 21 and 19 are capable of rotating simultaneously”) and the translational manner (Sugawara:  Col. 5 ll. 15-19, “The reciprocation of the outer control shaft 19 is effected by the cam 23 which is rotatably driven by the first motor 22, since the disc 27 rigidly secured to the outer control shaft 19 is kept in contact with the cam 23 at every moment”) such that a turbulence in the air flow is generated (while there is no explicit disclosure that turbulence is generated in the airflow, it is clear that rotating the rod will alter the interaction between the airflow and the direction and diffuser arrangement, meaning that the airflow will necessarily experience turbulence, especially considering the orifice-type outlet shape). 

Regarding claim 16, Sugawara in view of Scown and Bouldron teaches the air outlet of claim 1, wherein the body generally defines a teardrop shape (Sugawara:  cross-section of deflecting member 11a is a generally teardrop shape; Scown:  substantially conical strake 40 is generally teardrop in shape). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (U.S. Patent No. 4824023) in view of Scown et al. (Published U.S. Patent Application No. 20080112155) and Bouldron et al. (Published U.S. Patent Application No. 20160089959) as applied to claim 14 above, and further in view of Ichishi et al. (U.S. Patent No. 6170274).
Regarding claim 15, Sugawara in view of Scown and Bouldron teaches the air outlet of claim 14, wherein the actuation motor drives the rod in a rotational manner and translational manner such that a turbulence in the air flow is generated (see rejection of claim 14 above). 
Sugawara in view of Scown and Bouldron are silent regarding the actuation motor driving the rod in a periodic manner. 
However, Ichishi (Fig. 2-5) teaches an air outlet (outlets 21, 22, 31, 32) for controlling an air flow to a passenger compartment of a motor vehicle (Title, “Vehicle air-conditioning system with automatic louver oscillation control”), comprising a direction and diffuser arrangement (see Fig. 2), wherein the direction and diffuser arrangement includes a body (flow-directing louvers 41) and a rod (link lever 42), further comprising an actuation motor operably coupled to the rod (stepping motor 44), wherein the actuation motor drives the rod in a periodic manner (Col. 7 ll. 44-49, “As shown in FIG. 5A, the louver left-right direction oscillating mechanism is made up of a link lever 42 for imparting an oscillating motion to a plurality of flow-directing louvers 41 about pivotal support points thereof, and a stepping motor 44 for reciprocating the link lever 42 horizontally by way of an arm plate 43”).  
It would have been obvious to one skilled in the art at the time of the invention to include the periodic movement of the rod as dictated by the actuation motor by combining prior art elements according to known methods to yield predictable results as taught by Ichishi into the teachings of Sugawara because it does no more than yield predictable results of providing a means of ensuring an increased diffusivity of the air into the passenger compartment, as it would be spread over a larger area and imparted with greater turbulence, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762